United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-2655
                                      ___________

Johnny R. Higgins,                         *
                                           *
                     Appellant,            * Appeal from the United States
                                           * District Court for the Eastern
      v.                                   * District of Missouri.
                                           *
City of Wellston,                          *     [UNPUBLISHED]
                                           *
                     Appellee.             *
                                      ___________

                                 Submitted: September 7, 2001

                                     Filed: September 21, 2001
                                      ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Johnny R. Higgins appeals the district court's* nonprejudicial pre-service
dismissal of Higgins's civil lawsuit under the Americans with Disabilities Act, 42
U.S.C. §§ 12101-12213, and 42 U.S.C. § 1983. We grant Higgins in forma pauperis
status on appeal, and on de novo review we affirm for the reasons stated in the district
court's opinion. See 8th Cir. R. 47B.



      *
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-